Citation Nr: 1617671	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to special monthly compensation based on the need of aid and attendance for spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran filed a Notice of Disagreement (NOD) in June 2011 and the RO issued a Statement of the Case (SOC) in November 2013.  The Veteran submitted a VA Form 9 in October 2014, which was dated in November 2013 and accepted as a timely Substantive Appeal by the RO.  The Board will not disturb this finding.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the veteran to believe that an appeal had been perfected).   The Veteran's representative submitted a VA Form 646 in August 2015 and an Appellate Brief in March 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Compensable Rating for Bilateral Hearing Loss

The Veteran is seeking a compensable rating for bilateral hearing loss, which has been rated as noncompensable from August 15, 2003. 

The Veteran was provided a VA examination in July 2010.  The examiner conducted a hearing examination and the Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
30
35
LEFT
20
20
25
40
40

The pure tone average of 26 dB and a recorded Maryland CNC discrimination score of 96% were in the right ear; in the left ear, the Veteran's pure tone average was 31 dB and a recorded Maryland CNC discrimination score was 96%.  The examiner diagnosed normal sloping to a mild sensorineural hearing loss through 4000 Hz, slipping to a severe sensorineural hearing loss of combined types at 8000 Hz.  

The Board notes that the Veteran reported in his June 2011 NOD that he could "barely understand the words that were being said" and that he had difficulty hearing the pure tone thresholds.  He indicated that his hearing was "not what it used to be."  He further pointed out that at his VA examination in 2003, he had speech discrimination of 94% in his right ear and 92% in his left ear, while at his more recent, July 2010 VA examination, he had 96% speech discrimination bilaterally.  He stated that he found it "hard to believe" that his hearing was getting better.  He reported that he strained to hear conversations in crowds and his wife complained that he keeps the television on too loud.  He indicated that "with any type of background noise," he struggles to understand what is being said and finds himself withdrawn with the frustration of not hearing well enough to engage in conversations.  He stated that he asks people to repeat themselves "constantly."  Because of those reasons, he indicated that he felt his hearing may not have been properly tested or all aspects completely considered.  He requested a re-evaluation. 

An audiology note from July 2011 indicated that the Veteran was seen for complaints of increased hearing loss.  He reported that he could not hear "tones" when being tested and had noticed a decline in hearing since the July 2010 results.  The audiologic evaluation indicated a moderate-to-severe hearing loss bilaterally.  The Veteran's speech scores were much improved over pure tone results and were not consistent with the pure tone results.  The examiner noted that the Veteran's middle ear was normal.  The examiner indicated that the results had questionable reliability but still likely a "substantial change" in hearing noted.  The examiner recommended an ear, nose, and throat evaluation to rule out organic pathology.  The examiner also recommended the Veteran for a hearing aid evaluation once cleared by the ear, nose, and throat physician.  

In his VA Form 9, the Veteran reiterated that his hearing has not improved.  He reported that his left ear hearing has worsened and affects his ability to hear and communicate with others.  The Veteran commented on the July 2011 examiner's finding that the Veteran's results were of questionable reliability.  He reported that he did not understand that finding and reported that he has performed all examinations to the best of his ability.  He indicated that he was told to guess at words even if he is not sure of what they are.  He further reported that he cannot understand most conversations and has to request people to repeat themselves.  He stated that his wife has noted that he has the television turned up in order to understand what is being said.  

The Board notes that the most recent examination was conducted almost 6 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   Moreover, while the Board has reviewed the VA and private treatment records associated with the claims file, there is no other medical evidence on file from which the Board can accurately determine the current severity of his service-connected bilateral hearing loss.  

Given the allegation of worsening, the Veteran's report of symptoms that were not reflected in the previous VA examination, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's bilateral hearing loss, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).
All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Aid and attendance

As explained to the Veteran in the November 2013 statement of the case, entitlement to spousal aid and attendance is not applicable for pension cases, and only applicable for service connected compensation cases where the veteran receives compensation at the rate of 30 percent or higher.  See 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.351 (2015).  In response, the Veteran contended that "if the VA [g]rants a higher [r]ating th[en he] would fit the 30% category and therefore be eligible for the A&A rating for [his] [d]isabled spouse."  See VA Form 9 dated in November 2013.  The Board finds that the Veteran's claim for SMC based on the need for aid and attendance for his spouse is inextricably intertwined with his claim for a compensable rating for bilateral hearing loss.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC should also obtain any outstanding VA treatment records dated since July 2011.  All efforts to obtain these records must be documented in the claims file.

3.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The electronic claims file [including relevant records contained on VMBS and Virtual VA] must be provided to and reviewed by the examiner. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner must, in addition to addressing audiometric results and the Maryland CNC test results, fully describe the functional effects caused by the Veteran's hearing loss disability. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.   

The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


